DETAILED ACTION
This is on the merits of Application No. 17/291777, filed on 05/06/2021. Claims 9-17 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 9, 13, and 17. Particularly in claim 9, to rock the vehicle free, automatically actuating the clutch (4) as a function of actuation of the accelerator pedal (9) by the driver and as a function of a rotational speed of the drive output (3), in such manner that initially opening the clutch (4) with a defined first opening gradient, when the accelerator pedal (9) is actuated and the actuation of the accelerator pedal (9) is decreased, thereafter, as a function of a calculated point in time when a value of a torque from the drive aggregate (1) that acts upon the clutch (4) corresponds to a torque acting upon the clutch (4) from the drive output (3), terminating disengagement of the clutch (4) with the defined first opening gradient and disengaging the clutch (4) by a defined second opening gradient, which is smaller than the first opening gradient, then, when a value of a gradient of the rotational speed of the drive output (3) becomes larger than a limit value, commencing engagement the clutch (4) with a defined first closing gradient, and then, when the value of the gradient of the rotational speed of the drive output (3) becomes smaller than a limit value, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Endres (US 2019/0084567) discloses a method and device for digging out a motor vehicle.
Mair (US 2015/0291168) discloses a method for freeing a vehicle by rocking when the vehicle got stuck.
Herbster et al (US 2005/0235765) discloses a transmission control method for repeated forward-reverse operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659